ALTENBERND, Judge.
Anthony Paul Garson appeals an order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand for further consideration.
In April 1999, Mr. Garson was sentenced upon violation of probation to multiple, concurrent seven-year terms of imprisonment in two circuit court cases-case numbers 90-17528-G and 91-01817. He filed a motion to correct illegal sentences, claiming the scoresheet used at sentencing contained a facial error. The trial court concluded that Mr. Garson was correct. The court then prepared its own substitute scoresheet and decided that the error was harmless. Accordingly, the trial court denied the motion and attached the relevant judgments, sentences, and scoresheets.
On our initial review, this court decided that the trial court’s revised scoresheet may contain new errors. Accordingly, we requested a response from the State. Assistant Attorney General Ron Napolitano promptly filed a thorough and candid response on behalf of the State. The State admits that the sentences imposed for third-degree felonies in case number 91-01817 are illegal. The State also agrees that the trial court’s new calculations contain errors. Mr. Napolitano has prepared his own revised scoresheets and believes that, if his calculations are correct, the trial court’s ruling may still be right for the wrong reasons.
Although we are inclined to believe that the State’s proposed scoresheets are probably accurate, we conclude that Mr. Garson is entitled to have a lawyer representing him when the scoresheet is recalculated. Accordingly, we reverse and remand for the entry of legal sentences on the two third-degree felonies and for appointment of trial counsel to represent Mr. Garson in the recalculation of the scoresheets and in any further proceedings required by that recalculation. When our mandate issues, we will provide the trial court with a copy of the State’s response in this appeal.
Reversed and remanded.
PARKER, A.C.J., and WHATLEY, J„ Concur.